United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.N., Appellant
and
DEPARTMENT OF THE TREASURY,
BUREAU OF ENGRAVING & PRINTING,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-260
Issued: March 17, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 12, 2014 appellant timely appealed the October 9, 2014 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). The last OWCP merit decision in
this matter was issued on March 15, 2011. Since more than 180 days elapsed since March 22,
2013 and the filing of this appeal, and pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this
case.
ISSUE
The issue is whether OWCP properly determined that appellant’s June 25, 2014 request
for reconsideration was untimely and did not present clear evidence of error.

1

5 U.S.C. §§ 8101-8193 (2006).

FACTUAL HISTORY
This case was previously before the Board.2 On November 16, 2007 appellant, then a 28year-old printing plant worker, filed an occupational disease claim (Form CA-2) for asthma that
allegedly arose in the performance of duty on or about August 6, 2007. OWCP initially denied
the claim on January 9, 2008 because appellant had failed to establish an injury in the
performance of duty. Appellant requested reconsideration and OWCP subsequently denied
modification on April 14, 2008, July 10, 2009, and March 15, 2011.
By decision dated January 10, 2013, OWCP denied appellant’s September 14, 2012
request for reconsideration on the basis that it was untimely and because she failed to present
clear evidence of error. As to the question of timeliness, it noted that it issued its latest merit
decision on March 15, 2011, and that appellant’s request for reconsideration was received on
September 14, 2012, more than a year after the March 15, 2011 decision. When the case was last
on appeal, the Board affirmed OWCP’s January 10, 2013 nonmerit decision.3
In a March 10, 2014 letter to OWCP, appellant indicated that she was filing an appeal.
She noted that she had been evicted and did not initially receive OWCP’s March 15, 2011
decision. However, appellant called OWCP and another decision was mailed, which she
believed entitled her “until March 18, 2012” to file for reconsideration. She claimed to have sent
everything in on time and, therefore, appellant did not understand why OWCP found her request
untimely.4
On April 4, 2014 OWCP acknowledged receipt of appellant’s recent correspondence and
noted that she had not specified which method of appeal she wished to pursue. It explained the
various appeal rights available under FECA, and advised appellant that under the current
circumstances it would not take any further action.
By letter dated June 25, 2014, appellant advised OWCP that she was requesting
reconsideration of the August 21, 2013 decision. OWCP received her request on July 21, 2014.
Appellant did not submit any additional evidence or argument with the June 25, 2014 request for
reconsideration.
In a decision dated October 9, 2014, OWCP found that appellant’s request for
reconsideration was untimely and failed to present clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to a review of an OWCP decision as
a matter of right.5 OWCP has discretionary authority in this regard and has imposed certain
2

Docket No. 13-911 (issued August 21, 2013).

3

The Board’s August 21, 2013 decision is incorporated herein by reference.

4

Appellant’s March 10, 2014 correspondence included a copy of the Board’s August 21, 2013 decision.

5

This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment
of compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).

2

limitations in exercising its authority.6 One such limitation is that the application for
reconsideration must be received by OWCP within one year of the date of the decision for which
review is sought.7 When a request for reconsideration is untimely, OWCP will undertake a
limited review to determine whether the application presents clear evidence of error on the part
of OWCP in its most recent merit decision.8
ANALYSIS
OWCP denied appellant’s occupational disease claim because she failed to establish that
she sustained an injury in the performance of duty.9 The last merit decision was issued on
March 15, 2011. Appellant claimed not to have initially received the decision because she had
been evicted from her then address of record. The Board notes that on at least three occasions
OWCP’s March 15, 2011 decision was returned as undeliverable. However, appellant
subsequently advised OWCP of her new address and another copy of the decision was forwarded
to her on or about July 8, 2011. She claimed to have requested reconsideration on or about
February 22, 2012; however, there is no record of her having filed a request prior to
September 2012. OWCP denied appellant’s request for reconsideration by decision dated
January 10, 2013, which the Board affirmed on August 21, 2013.10

6

20 C.F.R. § 10.607 (2014).

7

Id. at § 10.607(a). The one-year period begins on the date of the original decision, and an application for
reconsideration must be received by OWCP within one year of its decision for which review is sought for merit
decisions issued on or after August 29, 2011.
Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (October 2011). For decisions issued on or after June 1, 1987 through
August 28, 2011, an application for reconsideration must be mailed within one year of the date of OWCP’s decision
for which review is sought. Id. at Chapter 2.1602.4e. (Emphasis added.)
8

20 C.F.R. § 10.607(b). To establish clear evidence of error, a claimant must submit evidence relevant to the
issue that was decided by OWCP. See Dean D. Beets, 43 ECAB 1153 (1992). The evidence must be positive,
precise and explicit and it must be apparent on its face that OWCP committed an error. See Leona N. Travis, 43
ECAB 227 (1991). It is not enough to merely show that the evidence could be construed to produce a contrary
conclusion. Id. Evidence that does not raise a substantial question concerning the correctness of OWCP’s decision
is insufficient to establish clear evidence of error. See Jesus D. Sanchez, 41 ECAB 964 (1990). The evidence
submitted must not only be of sufficient probative value to create a conflict in medical opinion or establish a clear
procedural error, but must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of OWCP’s decision. Thankamma Mathews, 44
ECAB 765, 770 (1993).
9

To establish that an injury was sustained in the performance of duty, a claimant must submit: (1) medical
evidence establishing the presence or existence of the disease or condition for which compensation is claimed; (2) a
factual statement identifying employment factors alleged to have caused or contributed to the presence or occurrence
of the disease or condition; and (3) medical evidence establishing that the diagnosed condition is causally related to
the identified employment factors. Victor J. Woodhams, 41 ECAB 345, 352 (1989).
10

See supra note 2.

3

Appellant’s latest request for reconsideration is dated June 25, 2014. It is unclear when
she mailed the request, but was received by OWCP on July 21, 2014. The June 25, 2014 request
for reconsideration postdates OWCP’s last merit decision by more than three years.11
Because appellant’s request for reconsideration was untimely, she must demonstrate clear
evidence of error on the part of OWCP in denying her occupational disease claim.12 She did not
submit any additional evidence or argument relevant to the issue of whether she sustained an
injury in the performance of duty on or about August 6, 2007. Consequently, appellant’s
June 25, 2014 request for reconsideration failed to present clear evidence of error.
CONCLUSION
The Board finds that appellant’s June 25, 2014 request for reconsideration was untimely
and she failed to present clear evidence of error. Accordingly, OWCP properly declined to
reopen appellant’s case for merit review under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the October 9, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 17, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
11

Appellant mistakenly believed she had one year to file for reconsideration following the Board’s August 21,
2013 decision. However, the Board did not have jurisdiction over the merits of the claim. See Federal (FECA)
Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4a (October 2011).
12

20 C.F.R. § 10.607(b).

4

